         Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 1 of 10




     Penny L. Koepke
 1   pkoepke@hoalaw.biz
     Maxwell & Morgan, P.C.
 2   4854 E. Baseline Road, Suite 104
     Mesa, Arizona 85206
 3   Telephone (480) 833-1001
 4   [Additional counsel appearing on signature page]
 5
     Attorneys for Plaintiff and the Classes
 6
                     IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE DISTRICT OF ARIZONA
 8
1.    Fred Heidarpour and Sidney Naiman,
 9    individually and on behalf of all others
      similarly situated,
10                                           5.      Case No. 2:20-cv-00968-MTL
2.                        Plaintiff,
11                                           6.      FIRST AMENDED
3.    v.
12
                                             7.      CLASS ACTION COMPLAINT
4.    Arch Insurance Company, and Affinity
13    Insurance Services, Inc. d/b/a Aon 8.          JURY TRIAL DEMANDED
      Affinity, a Pennsylvania corporation,
14
                         Defendants.
15
9.                                             10.
16
           Plaintiffs Fred Heidarpour and Sidney Naiman brings this First Amended
17
     Class Action Complaint and Demand for Jury Trial (“Complaint”) against
18
     Defendants Arch Insurance Company (“Arch”) and Affinity Insurance Services,
19
     Inc. d/b/a Aon Affinity (“Aon”) seeking damages and restitution arising from
20
     Defendants’ unlawful conduct towards Plaintiffs and other similarly-situated travel
21
     insurance policyholders. Plaintiffs and the members of the alleged Class purchased
22
     a travel insurance policy underwritten by Arch and administered by Aon which
23
     included an array of travel-related coverage protections for both pre-and post-
24
     departure perils. Plaintiffs’ trip (and the trips of the alleged Class Members) were
25
     subsequently canceled due to the COVID-19 pandemic prior to departure, but
26
27
                                                  1
28
         Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 2 of 10




 1   Plaintiffs and the alleged Class did not receive any pro rata refund for the portion of
 2   the policy premium paid for post-departure coverages that were unearned by
 3   Defendants because of the cancellation of those trips. Plaintiffs, for their Complaint,
 4   allege as follows upon personal knowledge as to themselves and their own acts and
 5   experiences, and, as to all other matters, upon information and belief, including
 6   investigation conducted by their attorneys.
 7                                         PARTIES
 8         1.     Plaintiff Fred Heidarpour is a natural person and resident of Scottsdale,
 9   Maricopa County, Arizona.
10         2.     Plaintiff Sidney Naiman is a natural person and resident of Scottsdale,
11   Maricopa County, Arizona.
12         3.     Defendant Arch Insurance Company is a corporation organized and
13   existing under the laws of the State of Missouri with its principal place of business
14   located in Jersey City, New Jersey. Defendant conducts business throughout this
15   District, the State of Arizona, and the United States.
16         4.     Defendant Affinity Insurance Services, Inc. is a corporation organized
17   and existing under the laws of the Commonwealth of Pennsylvania with its
18   principal place of business located in Chicago, Illinois. Defendant does business as
19   Aon Affinity, conducts business throughout this District, the State of Arizona, and
20   the United States.
21                             JURISDICTION AND VENUE
22         5.     This Court has jurisdiction over the subject matter of this action under
23   the Class Action Fairness Act, 28 U.S.C. § 1332(d), et seq. (“CAFA”) because there
24   are over 100 class members, there is minimal diversity, and there is over $5,000,000
25   at issue when the claims of the Classes are aggregated. None of the exceptions to
26   CAFA applies.
27
                                                2
28
          Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 3 of 10




 1          6.     This Court has personal jurisdiction over Defendants because
 2   Defendants conduct a significant amount of business in this District, made and
 3   continue to sell insurance policies to persons in this District, and because the
 4   wrongful conduct giving rise to this case occurred in and was directed to this
 5   District.
 6          7.     Venue is proper in this District under 28 U.S.C. § 1391(b) because
 7   Defendants conduct a significant amount of business within this District and
 8   because the wrongful conduct giving rise to this case occurred in and was directed
 9   to this District.
10                        COMMON FACTUAL ALLEGATIONS
11          8.     Travel insurance products provide reimbursement in the event of
12   financial loss or hardship related to travel. Travel insurance is available to cover a
13   wide array of perils associated with travel, including both pre-departure risks, such
14   as the possibility that a traveler will lose pre-paid nonrefundable deposits or
15   payments if a trip needs to be canceled prior to departure, as well as risks that arise
16   exclusively post-departure, such as interruption of a trip, medical or dental
17   emergencies during a trip, and baggage being lost, stolen or damaged during a trip.
18   By its nature, this second category of coverages is insurance coverage providing
19   indemnification for travel related perils that can only arise after travel is underway.
20          9.     Arch underwrites travel insurance policies which are administered by
21   co-Defendant Aon.
22          10.    Defendants’ travel insurance plans group together insurance protection
23   for various risks and sell that protection in a bundle. Typically, the more potential
24   perils covered by the policy, the more expensive the premium for all of the
25   coverages combined within a single policy. Premium increases with risk.
26          11.    Defendants’ travel plans include some coverage that is only applicable
27
                                                3
28
          Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 4 of 10




 1   after a trip has departed, meaning that Defendants are at no risk of having to cover
 2   the associated risk until actual travel by the insured commences. Such coverage
 3   includes trip delay, a missed connection, medical emergencies, evacuations, lost
 4   baggage, and delayed baggage.
 5          12.    Defendants can readily identify the pro rata share of the gross premium
 6   which is attributable to each policy benefit purchased by each insured.
 7          13.    Defendants refuse to return any portion of the gross premiums paid for
 8   its travel plans for trips that are cancelled and never take place, including the
 9   portion of the premiums paid for coverage of post-departure risk even though
10   Defendants never assumed those risks. In other words, Defendants were never at
11   risk of having to cover the perils of actual travel because the travel never took
12   place. As a result, Defendants have failed to provide any consideration in return for
13   the portion of the premiums paid in advance to cover post-departure perils.
14          14.    Such refusal to return the unused premium to policyholders is unjust
15   and unlawful.
16                            FACTS SPECIFIC TO PLAINTIFF
17          15.    Plaintiffs Heidarpour and Naiman booked a cruise with Norwegian
18   Cruise Line on September 25, 2019.
19          16.    At the time of booking in September 25, 2019, Plaintiffs also
20   purchased Defendants’ World Travel Holdings LeisureCare travel insurance policy
21   to protect their trip.
22          17.    The cruise was to depart on May 29, 2020.
23          18.    However, due to the COVID-19, Norwegian canceled Plaintiffs’
24   cruise. Plaintiffs were notified of the cancellation on April 24, 2020.
25          19.    Norwegian refunded Plaintiffs for the cost of the cruise, however
26   Defendants refuse to issue any refunds for the travel insurance purchased in relation
27
                                                4
28
         Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 5 of 10




 1   to the now-canceled cruise.
 2           20.   Defendants’ practice of failing to refund any portion of the premiums
 3   paid is systematic and uniform when an insured trip is canceled.
 4           21.   To redress these injuries, Plaintiff, on behalf of herself and the Classes
 5   of similarly situated individuals, seeks appropriate injunctive relief, and an award of
 6   actual damages to the class members, together with costs and reasonable attorneys’
 7   fees.
 8                                 CLASS ALLEGATIONS
 9           22.   Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
10   23(b)(2) and Rule 23(b)(3) on behalf of herself and all others similarly situated and
11   seeks certification of the following Class:
12           All persons in the United States who (1) purchased a single trip travel
13
             insurance plan from Defendants; (2) which included coverages
             applicable only to post-departure risk; (3) whose trips associated with
14           the plan were canceled prior to the scheduled departure; and (4) did not
15           receive a refund from Defendants for the portion of the insurance
             premium designed to cover post-departure benefits.
16
17           23.   The following individuals are excluded from the Class: (1) any Judge
18   or Magistrate presiding over this action and members of their families; (2)
19   Defendants, their subsidiaries, parents, successors, predecessors, and any entity in
20   which Defendants or their parents have a controlling interest and their current or
21   former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who
22   properly execute and file a timely request for exclusion from the Class; (5) the legal
23   representatives, successors or assigns of any such excluded persons; and (6) persons
24   whose claims against Defendants have been fully and finally adjudicated and/or
25   released. Plaintiff anticipates the need to amend the class definitions following
26   appropriate discovery.
27
                                                   5
28
         Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 6 of 10




 1         24.    Numerosity: The exact size of the Class is unknown and not available
 2   to Plaintiff at this time, but it is clear that individual joinder is impracticable. On
 3   information and belief, Defendants have sold thousands are travel insurance policies
 4   for trips that have been canceled prior to departure and has failed to provide any
 5   refunds of the unearned premiums. Class members can be easily identified through
 6   Defendants’ records.
 7         25.    Typicality: Plaintiff’’ claims are typical of the claims of other
 8   members of the Class, in that Plaintiff and the members of the Class sustained
 9   damages arising out of Defendants’ uniform wrongful conduct.
10         26.    Adequate Representation: Plaintiff will fairly and adequately
11   represent and protect the interests of the Class and have retained counsel competent
12   and experienced in class actions. Plaintiff have no interests antagonistic to those of
13   the Class, and Defendants have no defenses unique to Plaintiffs. Plaintiff and their
14   counsel are committed to vigorously prosecuting this action on behalf of the
15   members of the Class and have the financial resources to do so. Neither Plaintiffs
16   nor their counsel have any interest adverse to the Class.
17         27.    Commonality and Predominance: There are many questions of law
18   and fact common to the claims of Plaintiff and the Class, and those questions
19   predominate over any questions that may affect individual members of the Class.
20   Common questions for the Class include, but are not necessarily limited to the
21   following:
22                          a.   Whether Defendants retained unearned, risk-free
23                premiums paid exclusively for post-departure perils;
24                          b.   Whether by virtue of a trip being canceled prior to
25                departure Defendants faced any risk of having to cover post-departure
26                perils;
27
                                                  6
28
         Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 7 of 10




 1                       c.     Whether by virtue of a trip being canceled prior to
 2                departure Defendants provided any consideration in exchange for
 3                premiums paid to cover post-departure perils;
 4                       d.     Whether it is unjust for Defendants to retain the portion of
 5                the premiums paid for post-departure coverage when a trip is canceled
 6                prior to departure; and
 7                       e.     The proper measure of damages.
 8         28.    Superiority & Manageability: This case is additionally appropriate
 9   for class certification under Rule 23(b)(3) because class proceedings are superior to
10   all other available methods for the fair and efficient adjudication of this
11   controversy. Joinder of all parties is impracticable, and the damages suffered by the
12   individual members of the Class will likely be relatively small, especially given the
13   burden and expense of individual prosecution of the complex litigation necessitated
14   by Defendant’s actions. Thus, it would be virtually impossible for the individual
15   members of the Class to obtain effective relief from Defendants’ misconduct. Even
16   if members of the Class could sustain such individual litigation, it would still not be
17   preferable to a class action, because individual litigation would increase the delay
18   and expense to all parties due to the complex legal and factual controversies
19   presented in this Complaint. By contrast, a class action presents far fewer
20   management difficulties and provides the benefits of single adjudication, economy
21   of scale, and comprehensive supervision by a single Court. Economies of time,
22   effort and expense will be fostered and uniformity of decisions ensured. Also, there
23   are no pending governmental actions against Defendants for the same conduct.
24         29.    Conduct Similar Towards All Class Members: By committing the
25   acts set forth in this pleading, Defendants have acted or refused to act on grounds
26   substantially similar towards all members of the Classes so as to render final
27
                                                7
28
         Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 8 of 10




 1   injunctive relief and corresponding declaratory relief appropriate so as to warrant
 2   certification under Rule 23(b)(2).
 3                              FIRST CAUSE OF ACTION
 4                                  Unjust Enrichment
                            (On Behalf of Plaintiffs and the Class)
 5
           30.    Plaintiffs repeat and reallege the above paragraphs of this Complaint
 6
     and incorporates them herein by reference.
 7
           31.    Defendants have been unjustly enriched at the expense of Plaintiffs and
 8
     the alleged Class as a result of Defendants’ misconduct.
 9
           32.    Plaintiffs and the Class conferred a benefit upon Defendants in the
10
     form of premiums paid and Defendants, by refusing to refund the unearned
11
     premiums, have retained that benefit without lawful justification.
12
           33.    When a trip is canceled prior to departure, it is unjust for Defendants to
13
     retain the premiums paid for post-departure benefits because Defendants are never
14
     at risk of having to pay any post-departure benefits.
15
           34.    Defendants’ retention of these premiums is also unjust because they
16
     have provided no consideration in return for the premiums paid for post-departure
17
     benefits.
18
           35.    Defendants refuse to refund premiums without a valid basis—its
19
     policies do not set forth the right of Defendants to withhold refund of premiums
20
     paid for post-departure benefits in the event a trip is canceled prior to departure.
21
22
                                   PRAYER FOR RELIEF
23
           WHEREFORE, Plaintiffs Fred Heidarpour and Sid Naiman, individually
24
     and on behalf of the Class, pray for the following relief:
25
            A.    An order certifying the Class as defined above, appointing Plaintiff as
26
     the representative of the Class, and appointing his counsel as Class Counsel;
27
                                                8
28
         Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 9 of 10




 1          B.    An award of actual monetary loss from such violations, all to be paid
 2   into a common fund for the benefit of the Plaintiff and the Class Members;
 3          C.    An order declaring that Defendants’ actions, as set out above, are
 4   unjust and inequitable;
 5          D.    An order requiring Defendant to disgorge any ill-gotten funds acquired
 6   as a result of its unlawful practices;
 7          E.    An injunction protecting the interests of the Class;
 8          F.    An award of reasonable attorneys’ fees and costs to be paid out of the
 9   common fund prayed for above; and
10          G.    Such other and further relief that the Court deems reasonable and just.
11                                      JURY DEMAND
12         Plaintiff requests a trial by jury of all claims that can be so tried.
13
14                                            Respectfully submitted,

15   Dated: July 20, 2020                     FRED HEIDARPOUR AND SID
16                                            NAIMAN, individually and on behalf of all
                                              others similarly situated,
17
18                                            By:    /s/ Patrick H. Peluso
                                                     One of Plaintiff’s Attorneys
19
                                              Penny L. Koepke
20                                            pkoepke@hoalaw.biz
                                              Maxwell & Morgan, P.C.
21                                            4854 E. Baseline Road, Suite 104
                                              Mesa, Arizona 85206
22                                            Telephone (480) 833-1001
23                                            Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
24                                            Taylor T. Smith*
                                              tsmith@woodrowpeluso.com
25                                            Woodrow & Peluso, LLC
                                              3900 East Mexico Avenue, Suite 300
26                                            Denver, Colorado 80210
27
                                                 9
28
     Case 2:20-cv-00968-MTL Document 18 Filed 07/20/20 Page 10 of 10




                                    Telephone: (720) 213-0675
 1                                  Facsimile: (303) 927-0809
 2
                                    Attorneys for Plaintiff and the Class
 3
 4                                  * Pro Hac Vice admission to be sought

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      10
28
